UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6890


FREDERICK J. SMITH, JR.,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



                               No. 13-6962


FREDERICK J. SMITH, JR.,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:12-cv-00148-REP)


Submitted:   August 20, 2013                 Decided:   August 27, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Frederick J. Smith, Appellant Pro Se.   Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,       Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Frederick J. Smith, Jr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and his motion for reconsideration.                        The orders are not

appealable       unless        a   circuit       justice      or     judge      issues     a

certificate      of    appealability.            See    28   U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a   prisoner        satisfies     this    standard     by

demonstrating         that     reasonable        jurists     would       find   that     the

district       court’s    assessment       of    the     constitutional         claims    is

debatable      or     wrong.       Slack   v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny Smith’s motions to expand the record and for authentication

of state transcripts.              We dispense with oral argument because

                                             3
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    4